Title: Monday 7th of August 1780
From: Adams, John Quincy
To: 


       This morning we got up at about 7 o clock and at about half after eight we set away from our Hotel. We went down to the boat and went on board. We went along down by some very beautiful meadows Where the cattle were feeding made it very beautiful. We went through Delft. We changed boats there. At Rotterdam Pappa bought a book which gives a description of Delft and I will take it down.
       
        
         
          This city is in the Neighbourhood of the Hague, a day or at least an Afternoon cannot be better spent than in going to see it. The Generality of Travellers indeed pass thro it on their way from Rotterdam to the Hague but that is always done in an Hurry, in order to secure the first boat that goes off for the Hague, without allowing themselves sufficient Time for viewing so considerable a City.
          Delft is but five Miles or a large Hour from the Hague but a Chaise with a good Horse will run it in half that Time. The Road is exceedingly fine. The Village of Ryswick Rijswijk is left a little on the right, and one drives on to the Canal, over which there is a bridge, which being passed, the fine Road continues along the Side of the Canal quite to Delft.
          Without the Gate there is a fine Grove of Trees, under the Shade of which Passengers generally take a Turn, till the Boat for the Hague goes off. From the opposite Gate the Canal, which goes to Rotterdam is very broad at which there is an handsome Key or Landing place, adorned with Trees. Here the Yachts which bring the Deputies of the several Provinces to the Assemblies of the Hague, have their Station. The Deputies quit the Vessels here, and take Coach for the Hague. These Yachts are exquisitely beautiful and rich the Provinces and Cities vying with each other, which shall have the finest Yachts for the Accommodation of their Representatives. Their Burden generally is from about 30 to 50 Tons. They are adorned with streamers and carry Guns, with Trumpets and other musick which is very sweet on the Water. Colliers from Scotland also unload here, and furnish the Inhabitants of Delft the Hague and Leyden with Coals.
          This City as indeed all the rest of the Province, lies in the midst of beautiful meadows. It is surrounded with a Wall, and a Trench full of Water; it is above two Miles more in circumference than it is broad, and consists cheifly of two beautiful Streets, that lie parallel. They are almost a Mile in Length adorned with Trees and canals, over which are many handsome stone bridges. All here is as calm and still as in the midst of the country Delft being inhabited chiefly by rich People who have quitted Business for the sake of Retirement.
          The remarkable buildings and other things here, are the old Palace, where Prince William, Prince of Orange, the Founder of the State and of its Glory, was treacherously murder’d by an Emissary of Phillip IId. King of Spain. He was shot with a Pistol charged with three Bullets, just as he was rising from Table, and ordering the Assassin a Passport to go to a certain Place whither he was sending him. The Balls enter’d the Prince’s Temples and lodged in the Wall: the Holes they made in it are still shewn to Strangers. After the Prince received the Wound he died immediately, saying only, LORD HAVE MERCY ON MY SOUL AND ON THIS POOR PEOPLE. The People lamented him as their common Father and never was a Funeral celebrated with greater Pomp, and more real Sorrow. He was only one and fifty Years old at his Death; but lived long enough to humble a proud lawless Tyrant, to assert the Liberty of his Country, to establish a national church, and found a glorious commonwealth by his wisdom and Valour. The Assassin Balthazar Gherard Gérard was soon after executed and died so hardened as to say He would do it if it were to be done again. That villain is inrolled by some Roman Catholick Monasteries amongst their Martyrs.
          The Remains of this great Prince were interred in the new Church here and the Republick caused a magnificent Mausoleum to be erected over them to perpetuate the Glory of her Founder, and her Gratitude for the inestimable Services she had received from him. The Effigies of the Prince is represented in Marble with his statue standing by it in Brass compleatly armed with This motto TE VINDICE TUTA LIBERTAS; You were the Champion and Preserver of our Liberty; and another Emblem representing the Prince going on steadily in a Storm, with these Words, Sævis tranquillus in undis. At his feet lies the Figure of a Dog which is said to have died of Grief when he was murdered. There are four other Princes and Princesses of his Family interr’d in this Monument. The last of whom was a Princess, Daughter of the present Prince and Princess of Orange, that died at her birth in 1735. The corpse was exposed upon a bed of State during three Days to the view of the People.† So far to Cousin Billy. This Monument is excellently well adorned and the whole executed with a masterly taste. The Inscription is very fine and worthy the Hero, whom it is intended to commemorate.
          D. O. M. et aeternae memoriae Gulielimi Nassoviae supremi Auransionensium Principis Patr. Patr. qui Belgii fortunis suas posthabuit et suorum; validussimos exercitus aere plurimum privato bis conscripsit, bis induxit; Ordinum auspiciis Hispaniæ tyrannidem propulit; verae religionis cultum, avitas patriae leges revocavit restituit; ipsam denique libertatem tantum non assertam, Mauritio principi; paternae virtutis haeredi filio stabiliendam reliquit. Herois vere pii, prudentis invicti, quem PH. II Hisp. R.Europae timor, timuit non domuit, non terruit; sed empto percussore fraude nefanda sustulit; Foederat Belgii provinc. perenni memor. monum. fec.
          To the most good and most high God and to the immortal Memory of William of Nassau, soveriegn Prince of Orange, the Father of his Country; who preferred the good of the Netherlands to that of himself and his Family; twice levied, and brought in a strong Army principally at his own Expence; repell’d the Tyranny of Spain, as General for the States; recover’d and reinstated true Religion; and the ancient Laws of his Country; and lastly not only asserted the publick Liberty himself but left it to be firmly establish’d by his Son Prince Maurice the Heir of his great Father’s virtues. The United Provinces of the Dutch Netherlands have erected this Monument to perpetuate the Memory of this truly pious wise and invincible Hero, whom Phillip II of Spain, the Terror of Europe, dreaded, but not being able to terrify or conquer, hired an Assassin to murther him treacherously.
          The Church in which this Monument stands is a very noble Building its steeple one of the highest of the low countries, and the Chimes unusually harmonies harmonious. They play one tune at the first quarter after every hour, two at the Half hour, three at three quarters, and four before the hour strikes.
          *Cousin Billy. The Market place which is a spacious Square, has this lofty Steeple on one Side and opposite to it the town-House. On the two other Sides are Houses of the Citizens. The Town-House is an old-fashion’d Gothick Structure built about two hundred years agone, but the Walls being new painted and gilt, it looks as fresh as if erected but yesterday. It may be compared to those antiquate Beauties who besmear themselves over with paints and washes, to conceal the wrinkles and deformity of old age. It is adorned with several Statues; as those of Justice, Prudence, and Mercy; Divinities or virtues which ought to preside in sovereign Courts. Over the Gate are these two Lines
          
           Haec domus odit, amat, punit, conservat, honorat,
           Nequitiam, pacem, crimina, jura, bonos.
          
          In the old Church, which is also a lofty Pile with an high steeple, but inferior, to the new, are the Monuments of the great Van Tromp and Heine two Dutch Admirals kill’d at Sea. Van Tromp is represented reposing on a Cannon, surrounded with Arms and Trophies. That Admiral defeated the Spaniards in two Engagements, and ruined their Power at Sea. In Cromwell’s war with the Dutch, Van Tromp fought Blake, and both sent an Account of their Victory to their Principals. In another Engagement the English were obliged to retire into the Thames; but in a third, which lasted three Days, the Dutch were defeated. In 1653, two other cruel Battles happen’d, in the last of which the English were victorious, and Tromp kill’d. Notwithstanding these Defeats, that Admiral was buried with great Pomp, and had the utmost posthumous Honours done him by his grateful Country.
          The Dutch are excellent Masters to serve. They value their Servants for their Merit,and strenuous Endeavours to acquit themselves well, rather than for their Success. The former is in the power of man, the latter depends finally on God, who alone is the Giver of Victories. In this Spirit it is that they adorn their vanquish’d Admirals with Crowns of Lawrel, and transmit their faithfull Services and glorious Deaths to Posterity.
          Peter Heine the Admiral took the Spanish silver Fleet.
          The principal Magazine and Armory of the Province of Holland is kept here. The House which is very large, was built in 1692. There is a terrible Display of Cannon and Mortars regularly pil’d up one above another without Doors. Amongst the rest are two Peices of Ordnance cast at Lubeck in 1669 of which each weighs 8000 pounds.
          This city is also famous for its excellent earthen ware in imitation of China. On the Market Days or during the Wake, or Kermis, vast Quantities of that Commodity are exposed to Sale in the streets. It is call’d delft Ware from this City. They are arrived to such perfection in making it that it is hardly inferior to China in Firmness Fineness; but they have not yet been able to make it transparent. It is probable, that they will attempt nothing farther that way for want of Encouragement. The Dutch East India Company import such vast quantities of Porcelain from China, and which is sold so cheap, that there is hardly a Family in the Province, tho ever so poor, that is not tolerably well provided with this foreign Commodity, so that their own Manufacture is in no small Measure of Disgrace.
          Formerly there was a considerable Settlement of British Merchants and Clothiers here but they removed to Rotterdam as more convenient for Trade.
         
        
       
       End of the description of Delft.
       We pass’d down by some beautiful Meadows and at about I o clock at The Hague. After dinner Mr. Dumas came here and invited us to supper for to Morrow. He stay’d here some time and then went away.
      